Not For Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 14-1391

                     UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

          SANTOS J. MIRANDA-MARTÍNEZ, a/k/a "Santito",

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                 Before

                 Torruella, Kayatta, and Barron,
                         Circuit Judges.


     Raymond E. Gillespie, on brief for appellant.
     Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, and Rosa Emilia Rodríguez-Vélez, United States
Attorney, on brief for appellee.



                           October 23, 2015
             TORRUELLA, Circuit Judge.         Defendant Santos J. Miranda-

Martínez ("Miranda") appeals the district court's decision to

revoke his supervised release and imprison him for eighteen months

following his conviction for several drug trafficking crimes.

Miranda argues for the first time on appeal that the district court

committed error at the revocation hearing by failing to consider

his personal history and characteristics, as required by 18 U.S.C.

§   3553(a)(1).      We   find   that    the    district   court      adequately

considered these factors and therefore affirm its decision.

                                  I. Facts

             Miranda's case began on December 21, 2005, when he was

charged with one count of illegally possessing a firearm in

violation of 18 U.S.C. § 922(g)(1) and (2).             After trial, Miranda

was convicted and sentenced to twenty-four months' imprisonment

followed by three years of supervised release.

             While Miranda was on supervised release, his probation

officer requested a warrant for Miranda's arrest after he tested

positive   for    cocaine. 1     Because      the   conditions   of    Miranda's

supervised    release     prohibited    him    from   using   any     controlled

substances, on April 27, 2010, the district court revoked Miranda's



1  Miranda's probation officer also requested the warrant on the
ground that Miranda had committed a new crime. By the time the
revocation hearing occurred, these charges were dismissed.


                                       -2-
supervised release and sentenced him to four months' imprisonment

and a new supervised release term of two years.

             The conditions of Miranda's supervised release also

prohibited him from committing any new crimes.              However, between

2011 and 2012, Miranda was charged in two separate cases with

several federal drug trafficking offenses.                These cases were

consolidated and Miranda eventually pled guilty to two counts of

conspiracy to possess with intent to distribute five kilograms or

more of cocaine under 21 U.S.C. § 846 (one count from each case).

On January 15, 2014, the district court sentenced Miranda to 293

months' imprisonment for both counts, to be served concurrently.

             Following Miranda's guilty plea, on March 21, 2014, the

district court held a supervised release revocation hearing.                The

district court sentenced Miranda to eighteen months' imprisonment

to   be   served    consecutively     with   his   2014   drug    trafficking

sentences.      This appeal followed.

                                II. Discussion

             On   appeal,   Miranda   argues   that   the     district     court

committed error at his March 21, 2014, revocation hearing by

failing    to     take   into    account     his   personal      history    and

characteristics as required by 18 U.S.C. § 3553(a)(1).               Under 18

U.S.C. § 3583(e)(3), a judge may revoke a defendant's supervised

release and impose a term of incarceration if the judge finds by


                                      -3-
a preponderance of the evidence that the defendant violated a

condition of supervised release.               But before a judge may revoke

or modify supervised release, the judge must "weigh a number of

factors   borrowed     from   traditional        sentencing    considerations,"

United States v. Butler-Acevedo, 656 F.3d 97, 100 (1st Cir. 2011)

(citing   18    U.S.C     §   3583(e)),        including      "the    nature    and

circumstances of the offense and the history and characteristics

of the defendant," 18 U.S.C § 3553(a)(1).

           This Court normally reviews revocation sentences for

abuse of discretion.      United States v. McInnis, 429 F.3d 1, 4 (1st

Cir. 2005).     But because Miranda did not raise this issue at his

revocation hearing, this Court reviews for plain error.                    United

States v. Millán-Issac, 749 F.3d 57, 66 (1st Cir. 2014).                   For an

error to rise to the level of plain error, a defendant must show

that (1) "an error occurred," (2) which was "clear or obvious,"

(3) "that affected his substantial rights," and (4) "seriously

impaired the fairness, integrity, or public reputation of judicial

proceedings."    Id.

           Miranda      argues    that    the    district     court    failed    to

consider his personal history and characteristics as required by

18 U.S.C § 3553(a)(1).           We agree with the government that the

district court did take these factors into account.




                                         -4-
              Although the record must reflect that the district court

considered the required sentencing factors, the district court

"need not address these factors one by one, in some sort of rote

incantation when explicating its sentencing decision."                      United

States v. Almenas, 553 F.3d 27, 36 (1st Cir. 2009) (quoting United

States v. Dixon, 449 F.3d 194, 205 (1st Cir. 2006)).                    The record

in    Miranda's     case   shows   that     the    district     court   considered

Miranda's personal history and characteristics even if it did not

address      them   directly.       The    district     court    stated    at    the

revocation hearing that

          [b]ased on [Miranda's] non-compliance with his
          supervised release conditions, considering also the
          nature of the violation and the fact that this is
          the second time that release is brought before the
          Court for revocation proceedings, the Court finds
          that a term of imprisonment is the only viable
          alternative.

              Miranda argues that these comments suggest that the

district court only considered his drug trafficking convictions

and    not   his    personal    history     and    characteristics.        But    an

individual's personal history and characteristics include previous

crimes and patterns of recidivism.                See Butler-Acevedo, 656 F.3d

at 100 (finding that the district court considered the defendant's

personal characteristics and history during a revocation hearing

when the court stated it "considered the nature of the offender's

original offenses, . . .           as well as the responsible conduct and


                                          -5-
total absence of interest to exert any effort towards compliance

[by   the   defendant]").        The   district   court     was   not   revoking

Miranda's supervised release simply because Miranda had committed

a crime.     In addition to the "nature of [Miranda's] violation,"

the district court considered the fact that Miranda had been given

two   opportunities      on   supervised     release      but     violated   the

conditions both times.        This personal history of recidivism was a

factor that caused the district court to conclude "a term of

imprisonment [was] the only viable alternative."

            Moreover, the basis of the district court's sentencing

can be inferred from the record.             "When there are gaps in the

explanation for a particular sentence, a court's reasoning can

often be inferred by comparing what was argued by the parties or

contained in the pre-sentence report with what the judge did."

United States v. Ramos, 763 F.3d 45, 57 (1st Cir. 2014) (quoting

United States v. Jiménez-Beltre, 440 F.3d 514, 519 (1st Cir. 2006)

(en banc)).     Here, the record reflects that Miranda's attorney

described    Miranda's    full    supervised      release    history    at   the

revocation hearing.      Thus, the district court was fully acquainted

with Miranda's history of non-compliance and, conversely, with the

fact that there were periods during which Miranda was able to

follow the terms of his supervised release without incident.

Further, the district court had access to the pre-sentence report


                                       -6-
for his drug trafficking convictions, which contained descriptions

of his personal history and characteristics.

            Looking at these materials, the district court could

reasonably conclude that Miranda's history of non-compliance with

his    supervised     release    outweighed    any    periods    of   successful

supervised release.           "That the district court handed down a

harsher sentence than [the defendant] desired does not reveal an

inattentiveness to his history and characteristics, but rather

that   it   weighed    them     differently    than   [the   defendant]   did."

Butler-Acevedo, 656 F.3d at 101.             Given this record, we conclude

that the district court considered Miranda's personal history and

characteristics and that his claim is without merit.

                                 III. Conclusion

            Because the district court considered Miranda's personal

history and characteristics, there was no error, let alone plain

error, in the revocation hearing's procedure.                   Accordingly, we

affirm Miranda's eighteen month sentence.

            Affirmed.




                                       -7-